t c no united_states tax_court james d and beverly h turner petitioners v commissioner of internal revenue respondent docket no filed date p a real_estate investor purchased acres of unimproved land in a historical overlay district dollar_figure acres of which were located within a designated floodplain property development was subject_to county regulations that were more stringent for property within a historical overlay district among the regulations were zoning and rezoning requirements as well as limitations on development of designated floodplain areas thirty lots were permissible under current zoning county approval would be required for denser zoning usage p claiming that he was entitled to develop up to residences on smaller lots executed a deed to fairfax county purporting to limit development of the property to residences on their federal_income_tax return ps claimed a contribution deduction for a qualified_conservation_easement under sec_170 sec_1 held p did not make a contribution of a qualified_conservation_easement under sec_170 i r c because the attempted grant did not satisfy the conservation purposes required under sec_170 i r c specifically the deed did not preserve open space or a historically important land area or certified historical structure held further ps are liable for a 20-percent penalty for negligence under sec_6662 i r c j carlton howard jr for petitioners john m altman and linda r averbeck for respondent gerber chief_judge respondent determined a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty under section for petitioners’ taxable_year after concessions the issues remaining for our consideration are unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the parties settled the portion of respondent’s income adjustments or penalties relating to the determination of an increase in the net gain from fac co l c and a decrease in a home mortgage interest_deduction the parties agree that the dollar_figure home mortgage interest_deduction that petitioners claimed and which respondent determined was dollar_figure should be dollar_figure the parties also agree that the portion of a dollar_figure gain that petitioners reported on their return from fac co l c an entity in which petitioners have a 60-percent interest and which respondent determined was dollar_figure should be dollar_figure finally respondent concedes the portion of the penalties attributable to the home mortgage interest_deduction and the net gain from fac co l c whether petitioners made a contribution of a qualified_conservation_easement under sec_170 if qualified we must decide the value of the easement and in the absence of a qualified_contribution or alternatively if the easement’s value was substantially overstated whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings of fact3 general background at the time their petition was filed petitioners resided in alexandria virginia petitioner4 is an attorney whose practice is concentrated on real_estate transactions in the vicinity of alexandria virginia part of petitioner’s business activity was the conduct of real_estate closings through a title insurance_company he owned petitioner was also an investor in real_property at all relevant times he was a 60-percent member and general manager of fac co l c fac a limited_liability_company formed for the purpose of acquiring rezoning and developing real_property during and petitioner individually or through fac embarked on a plan to acquire several contiguous parcels of land located in woodlawn heights 3the parties’ stipulation of fact is incorporated herein by this reference 4petitioners are husband and wife and they filed a joint_return for the year in issue references to petitioner alone are to petitioner james d turner fairfax county virginia the unimproved realty was situated in a historical district in the general area of mount vernon the home of president george washington and adjacent to president washington’s grist mill grist mill acquisition of the land for development through several transactions a 3-acre parcel was conglomerated by petitioner and or fac one transaction involved the future farmers of america ffa which owned five lots within this historical district one of these lots approximated acres and was the situs of the ffa’s office building although the acres was zoned for residential classified as r-2 ffa had a special use exception for its commercial office building but for the special use the property was zoned residential if ffa sold the land and building the special use would not automatically pass to the new owner the remaining four lots acquired by petitioner were adjacent to the grist mill during his negotiations for the purchase of the ffa property petitioner’s written offer included his belief that the highest_and_best_use for the property was for either commercial or a combined commercial and residential town homes petitioner expressed the further belief that the highest_and_best_use would require rezoning for increased density but that the realities of local politics will not allow the highest_and_best_use the developer of the acquired property would face several obstacles to development including compliance with fairfax county’s ordinances and regulations concerning such land development on date and date fac acquired the lots from ffa for dollar_figure million on august and petitioner through another entity purchased from sellers other than ffa three additional lots in the woodlawn heights historical overlay district for dollar_figure and then contributed them to fac on date fac sold the 9-acre parcel including the ffa building for dollar_figure million prior to that sale fairfax county supervisor gerald hyland hyland assisted in the rezoning of the 9-acre site to a c-2 classification that would permit continued the use of the commercial building on that property as of the date of the trial in this case petitioner continued to own one of the acquired unimproved parcels lot and the remaining parcel sec_5 that were conglomerated into a acre parcel for development that became known as the grist mill woods subdivision grist mill property slightly more than half of the property dollar_figure acres is situated in a designated year floodplain and not available for residential development 5the grist mill woods subdivision therefore consisted of parcel sec_15 exclusive of the acres of parcel that included the ffa building and the 3-acre grist mill property was once owned by president washington and is located within the woodlawn heights historical overlay district historical overlay districts are subjected to special requirements by the county president washington beginning in operated the grist mill for the purpose of grinding flour and cornmeal for use at his mount vernon residence and also for sale along the east coast of the united_states portugal and the west indies also located in close proximity to the site was the woodlawn plantation that was built in on land also owned by president washington the grist mill woodlawn plantation and the future farmers of america ffa realty were all located relatively near to mount vernon president washington’s 500-acre residential estate at the time of trial mount vernon was owned and maintained by the mount vernon ladies’ association mvla a private nonprofit organization slightly more than half of the grist mill property dollar_figure acres is situated within a designated 100-year floodplain at all relevant times the grist mill property was zoned r-2 for residential use development of the project the first prerequisite to the proposed development was the need to conform to the general guidelines of fairfax county the governance of fairfax county is vested in its board_of supervisors the board which inter alia establishes county government policy passes resolutions and ordinances and approves land use plans the board consists of a chairman and nine additional members called supervisors elected by the citizens of nine fairfax county districts at all relevant times hyland was the supervisor who had been elected by the citizens of the mount vernon district as of the time of trial hyland had served as a supervisor for years the grist mill property was located in fairfax county which had a comprehensive zoning plan defining the permitted uses for county property two pertinent fairfax county residential zoning plans are r-2 zoning and planned development housing pdh zoning under an r-2 zoning an owner would by-right be permitted to build two single-family dwelling units per acre the term by-right denotes the property uses available to an owner without requesting a new zoning designation greater residential per acre density is permitted under a pdh zoning classification if certain requirements are met such as the preservation of open space an owner of property zoned r-2 who wishes to build three units per acre would have to ensure that the comprehensive plan permitted it and then apply to the board for a rezoning to a pdh or r-3 classification during the conglomeration and development of the 3-acre parcel petitioner and others made the representation that dwellings or residences could have been built in reality only approximately could be built under the existing county zoning for the property it was petitioner’s plan to grant a conservation_easement to the county that would limit the number of building lots to the claimed conservation_easement and the underlying supporting appraisal were based on the assumption that dwellings could be built and the potential for was being given up by the easement ultimately the acres were sold without application_for or change in the zoning at the time of the claimed conservation_easement there was only the possibility that the number of buildings or dwellings could have been increased from to a larger number the rezoning process can be time consuming costly and involves compliance with numerous regulations for example even with hyland’s assistance it took months to obtain a c-2 zoning classification for the ffa property and building in some instances there may be a need to employ experts such as engineers and surveyors the rezoning process is initiated by the filing of an application and may involve a public hearing before the planning commission and or the board the board considers the rezoning request and makes its decision based upon the planning commission recommendations staff reports and public testimony at hearings the cost to pursue a rezoning application in fairfax county during the late 1990s could have been as much as dollar_figure-dollar_figure in their review of a rezoning request the board considers whether the environmental sensitivity of the property and the surrounding area would be adversely affected by an increased number of dwelling units per acre the variation would be consistent with the current use of the neighborhood and surrounding properties the storm water runoff can be effectively managed and the neighbors’ reaction would be favorable organizations or citizen groups concerned about a particular zoning change may attempt to stop or slow the rezoning process an applicant may be forced to negotiate differences with adverse interests before proceeding with the application process in addition fairfax county may seek some public benefit in the rezoning process occasionally the rezoning request is coupled with a proffer a proffer is a form of compensation to the county for increased needs such as transportation or public improvement that are necessitated by the rezoning the fairfax county office of public works must also review development and construction plans to ensure that they meet ordinance requirements and public facilities guidelines one of the concerns of the office of public works is to ensure that the design of developments provides for proper drainage of storm water and certain other safety-related factors under certain circumstances detention ponds are required to ensure a development does not encroach on or overburden designated floodplain areas a developer’s obligation to comply with the requirements of the office of public works is called best management practice requirements bmp requirements because the grist mill property was located within a historical overlay district it was subject_to more stringent regulations than otherwise required by the basic zoning regulations the board has established such historical overlay districts within fairfax county fairfax county seeks to conserve and improve these historical districts where new structures are being developed within those districts the county attempts to ensure they comport with the district’s historical character to assist in the administration of these regulations the county created an architectural review board the arb consisting of residents with expertise and interest in the preservation of historical sites applications for rezoning and special exceptions or permits within historical overlay districts must be submitted for the arb’s review the arb in turn provides its recommendations to fairfax county agencies for further consideration and review at all relevant times the grist mill property was zoned r-2 and was limited to a maximum development of residences of the acres dollar_figure acres were in a floodplain and could not be developed accordingly under an r-2 zoning two homes per acre the grist mill property would have been limited to home lots additional residential units and or lots could have been developed under a pdh-3 zoning although pdh-3 zoning was permitted under the comprehensive plan it would have required rezoning approval a change to pdh-3 zoning would have required the approval of the planning commission the mount vernon council the planning and zoning committee and the board and would likely not have been approved without an accompanying proffer a successful rezoning application would likely have taken at least months and as much as a year for approval due to the historical nature of the subject property petitioner might have faced additional requirements including review by the arb county supervisor hyland was actively involved in the development of the grist mill property as part of fairfax county’s revitalization efforts he was keenly interested in this development because of its potential impact on the surrounding historical sites for example during date petitioner received an offer from the u s postal service to purchase lot for dollar_figure million petitioner was enthusiastic about that offer and was inclined to accept it but hyland was against the idea and negotiations failed the mount vernon ladies association was interested in the grist mill property development for several reasons it was concerned about increased future parking needs for the grist mill and it was planning to renovate the grist mill during if it was unable to acquire the grist mill property mvla was concerned that an unrelated buyer might operate it in a manner that would interfere with the historical nature of the grist mill and other nearby related historical sites mvla was specifically concerned about negative impact on the grist mill caused by commercial development and to a somewhat lesser extent by possible residential development after ffa decided to sell its property mvla inquired about some of the ffa property but the negotiations were unsuccessful and fac later contracted to purchase all five ffa lots around this same time petitioner made assurances to mvla that the proposed development plan would include consideration of mvla’s needs for the preservation and the possible expansion of mount vernon and the grist mill although mvla’s first preference would have been to have no development on the property adjacent to the grist mill it realized that expectation was unrealistic therefore mvla believed the grist mill would be better off with the development of a lesser number of more expensive homes as opposed to a larger number of less expensive homes another concern of mvla was the maintenance of a sufficient buffer between the grist mill and any adjacent development in order to protect the historical view and surroundings of the grist mill in a letter dated date mvla expressed the mistaken view that petitioner could develop the grist mill property into at least single-family homes and requested that development be limited to single-family homes mvla pointed out that a more expansive development would further impinge upon the historical nature of the grist mill in addition in a letter dated date petitioner advised mvla that he would be willing to donate lot to mvla for a buffer zone and parking facility if his development proceeded as planned mvla however had hoped for a larger buffer between petitioner’s development and the grist mill than the amount it ultimately received woodlawn plantation wished to protect its historical view so that a visitor’s view from the plantation resembled as closely as possible the 18th century view until the view from the plantation was limited to the grist mill trees and water and a small portion of a nearby road woodlawn plantation was concerned about any impact on its view from the development of the grist mill property petitioner’s sales activity - grist mill property beginning sometime in mid-1998 petitioner began to actively pursue the sale of the 3-acre grist mill property while attempting to sell the property petitioner was also attempting to obtain the necessary local_government approval for the grist mill property development in a letter dated date petitioner requested a waiver of the fairfax county on-site stormwater detention requirements the county granted the request on date so long as petitioner provided channel protection from storm sewer outfalls to dogue creek this was accomplished by a floodplain easement the required protection could not have been satisfied by means of a conservation_easement notwithstanding petitioner indicated in his development plans that he intended to use a conservation_easement to satisfy those bmp requirements during date petitioner began discussions for the sale of the grist mill property to nvhomes petitioner provided nvhomes with a sketch depicting a 62-lot and a 30-lot proposal for development during date nvhomes sent petitioner a proposed purchase agreement for the grist mill property envisioning the purchase of approximately fully developed single-family lots the parties’ negotiations collapsed because nvhomes wanted fully developed lots and petitioner’s business partner wished to sell the property more quickly than it would take to make the desired improvements during date centex homes offered to purchase acres of petitioner’s property for dollar_figure conditional on a pdh-2 rezoning that yielded approximately single-family detached lots but not fewer than also during date batal builders inc offered to purchase approximately acres of petitioner’s property for dollar_figure subject_to rezoning that would yield a minimum of lots in date the terms of batal builders inc ’s offer was modified to approximately acres for dollar_figure not subject_to rezoning both purchasers were aware that the subject property might be subjected to a conservation_easement on date petitioner entered into an agreement with carl bernstein manager of mount vernon development llc mvd for the sale of the grist mill property the agreement provided for the sale of lots comprising acres for dollar_figure the sale was subject_to the possibility that petitioner would donate lot to the mvla the sale was also subject_to a conservation_easement or donation in fee simple of the outlots for recreational use but the parties recognized that the donation of the outlots shall not reasonably impair the value of the lots contained within the subdivision of grist mill woods despite these express plans for lots in a letter dated the next day date hyland requested petitioner consider limiting development of the grist mill property to single-family homes the letter inferred that petitioner could have built lots by-right the letter contained the statement that limiting the development to residential units would preserve the historical nature of the grist mill and might provide tax benefits the parties to this proceeding acknowledge that the reference to building lots by-right was incorrect and would have required rezoning although hyland signed this letter petitioner and his advisers had prepared it and requested hyland to sign it hyland relied on petitioner for the truth or accuracy of the statements in the letter at the time hyland signed the letter he was unaware that petitioner had plans to develop and sell lots petitioner intended to use the letter to substantiate a tax deduction he planned to take for a conservation_easement ultimately the grist mill property was subdivided into residential lots some of the homes built on the grist mill property could be seen from the woodlawn plantation especially during the winter and spring months when there is less foliage the grist mill woods subdivision plan was approved by the fairfax county plan control section with an r-2 zoning classification on date in a letter dated date mvla agreed to the plan and asked the arb to support petitioner’s proposed development of a 30-residence subdivision mvla also stated its understanding that petitioner would donate lot to mvla for parking at the grist mill mvla’s letter was based on the language recommended and supplied by petitioner on date the arb reviewed petitioner’s application_for the grist mill woods subdivision the arb understood that the development plan provided a sufficient buffer between the subdivision and the grist mill and that lot would be donated to the grist mill although the arb was concerned about the potential for tree loss ultimately the plans were approved the conservation_easement and income_tax deduction on date the same day fac closed on its sale of the grist mill property to mvd fac executed a conservation_easement deed which was recorded on date the deed contained a description of the historical sites adjacent to the grist mill property and indicated that mvla and the board wished fac to limit construction of the property to single-family residential lots it contained the further statement that even though fac could have built lots based on a pdh subdivision it voluntarily agreed to limit developing the grist mill property to lots to better serve the historic and scenic nature of the grist mill despite the assertion that lots could have been built the grist mill property was zoned r-2 and no plan for pdh zoning had been approved or was pending before fairfax county neither the fairfax county attorney’s office nor mvla reviewed the deed and the purported grantee of the conservation_easement did not sign or acknowledge the deed petitioners claimed a dollar_figure charitable_contribution deduction6 on their federal_income_tax return the deduction dollar_figure was based on a 40-percent7 share of the conservation_easement to fairfax county which had been valued at dollar_figure the dollar_figure value was based on the date appraisal report prepared by frank petroff petroff and was referenced on petitioners’ form_8283 noncash charitable_contributions attached to their return the appraisal was based in part on the date letter signed by hyland in addition the appraisal was based on the erroneous assumption that the entire grist mill property could have been fully developed including the area consisting of the floodplain on the donee acknowledgment part of form_8283 fairfax county board_of supervisors was shown as the intended charitable donee but the acknowledgment signature line was not executed and left blank opinion petitioners claimed a deduction for a contribution of a qualified_conservation_easement under sec_170 6the deduction was reduced by dollar_figure due to an adjusted_gross_income limitation 7we note that petitioners claimed a deduction based upon a 40-percent share of fac although documentary_evidence reflected that petitioner was a 60-percent member of fac due to the outcome in this case the difference between the ownership percentage and claimed contribution deduction percentage need not be reconciled or considered further respondent determined that petitioners were not entitled to the contribution deduction if we decide that there was a qualified_conservation_easement then we must decide its value in order to arrive at the amount of the deduction to which petitioners are entitled respondent contends that petitioners have failed to show that their donation satisfies the statutory definition and requirements for a conservation_easement deduction in that regard respondent contends that there were defects in the conservation_easement deed and petitioners’ form_8283 attached to their return and no acceptance of the deed or an easement by fairfax county the donee named by petitioners alternatively if the court decides that there was a valid donation respondent contends that the grist mill property was developed according to its highest_and_best_use and there was therefore nothing remaining to contribute as a conservation_easement petitioners contend that they have either complied or substantially complied with the reporting requirements for a conservation_easement deduction they also contend that the grist mill property had the potential for additional development and that such potential was foregone to preserve the historic nature of the surrounding properties if we decide that there was no contribution of a qualified_conservation_easement we must then decide whether petitioners are subject_to an accuracy- related penalty under sec_6662 the grounds underlying respondent’s determination for the penalty are alternatively that petitioners did not make a qualified_contribution or if a contribution was made its value was substantially lower than the amount reported on their return a the burden_of_proof generally the burden of proving or showing error in respondent’s determination is upon the taxpayer see rule a the burden_of_proof may shift to respondent in certain situations see sec_7491 petitioners concede that they bear the burden of showing their entitlement to a conservation_easement deduction conversely respondent concedes that he bears the burden of production with respect to the sec_6662 penalty see sec_7491 b the conservation_easement background sec_170 allows a deduction for a charitable_contribution made during the taxable_year generally sec_170 does not permit a deduction for a charitable gift of property consisting of less than the donor’s entire_interest in that property an exception applies in the case of a qualified_conservation_contribution see sec_170 a contribution of real_property may constitute a qualified_conservation_contribution if the real_property is a qualified_real_property_interest the donee is a qualified_organization and the contribution is exclusively for conservation purposes sec_170 see also sec_1 170a- a income_tax regs to be a qualified_conservation_contribution all three requirements must be met a qualified_real_property_interest must consist of the donor’s entire_interest in real_property other than a qualified_mineral_interest or consist of a remainder_interest or of a restriction granted in perpetuity concerning way s the real_property may be used sec_170 a restriction granted in perpetuity on the use of the property must be based upon legally enforceable restrictions such as by recording the deed that will prevent uses of the retained_interest in the property that are inconsistent with the conservation_purpose of the contribution see sec_1_170a-14 income_tax regs a qualified_organization is defined in sec_170 and a contribution is made exclusively for conservation purposes if it meets the tests of sec_170 and this requirement has two parts first a contribution is for a conservation_purpose if it preserves land for the general public’s outdoor recreation or education protects a relatively natural habitat of fish wildlife or plants or similar ecosystem the natural habitat requirement preserves open space either for the scenic enjoyment of the general_public or pursuant to a federal state or local governmental conservation policy and yields a significant public benefit the open space requirement or preserves a historically important land area or a certified_historic_structure the historic preservation requirement sec_170 see also sec_1_170a-14 income_tax regs secondly the exclusively for conservation purposes requirement may be met only if the conservation_purpose is protected in perpetuity sec_170 discussion a generally respondent agrees that the intended donee fairfax county is a qualified_organization under sec_170 the parties continue to dispute whether there was a qualified_real_property_interest and whether the contribution is exclusively for conservation purposes if petitioners are unsuccessful in showing either that they contributed a qualified_interest or that a qualified_interest was contributed exclusively for conservation purposes they will not be entitled to the claimed deduction if petitioners satisfy both of those two requirements then we shall decide the value of the conservation_easement with respect to the third requirement petitioners contend only that they met the open space and historic preservation 8whether the contribution is made exclusively for conservation purposes requirements we accordingly begin our discussion of the third requirement by considering those two aspects b satisfaction of the third requirement in 124_tc_258 which also involved the contribution of a conservation_easement this court considered the requirement that a contribution be made exclusively for conservation purposes the discussion in that case however was directed to whether the taxpayer satisfied the natural habitat requirement that discussion accordingly did not focus on the requirements we consider heredollar_figure accordingly we proceed to consider and analyze the two elements in dispute in this case open space requirement petitioners allege that they satisfy the open space requirement of sec_170 satisfaction of this requirement requires both the preservation of open space and the inurement of a significant public benefit sec_170 the 9because we ultimately hold that petitioners have not satisfied the third requirement there is no need to consider the first requirement or the easement’s value 10in addition because we hold that petitioners do not satisfy either the open space or the historic preservation requirement we need not consider whether the contribution was exclusively for conservation purposes as we did in 124_tc_258 legislative_history underlying this statute contains the following relevant examples of uses that may satisfy the open space requirement the preservation of land as a public garden the preservation of farmland pursuant to a state program for flood prevention and control the preservation of a unique natural land formation for the enjoyment of the general_public the preservation of woodland along a federal highway pursuant to a government program to preserve the appearance of the area so as to maintain the scenic view from the highway and the preservation of a stretch of undeveloped oceanfront property located between a public highway and the ocean so as to maintain the scenic ocean view from the highway s rept pincite 1980_2_cb_599 generally the examples provided in the legislative_history concern the preservation of the natural state of land petitioners’ argument addresses this requirement from their viewpoint that the limiting of the grist mill property development to lots rather than lots enables it to have a distinctly open quality respondent counters that even if the deed effectively limited development to lots there were no restrictions placed on open space within the buildable area further there could be no building on the remaining acreage because it was designated floodplain accordingly we agree with respondent’s argument petitioners do not contend nor was it feasible that residential units could have been built on the floodplain portion of the property therefore a conservation_easement if any could only have been carved from the somewhat less than developable acres outside of the dollar_figure acre floodplain area assuming arguendo that the deed limited petitioner’s development of the grist mill property to lots that limitation by itself does not provide additional land that would have been available if the same developable acreage had been divided into lots such as by use of pdh zoning permitting more housing units per lot nothing in the deed limits the size of the homes either in square footage to protect the amount of buildable land that each can cover or in height to protect the view from any nearby historical area or any other development that could have taken place on or adjacent to the grist mill property moreover nothing in the deed limits the landowner’s ability to seek rezoning to denser development classifications accordingly neither petitioner nor the builder was prohibited from building homes twice the size of those planned for development finally petitioner’s contention that the development did not infringe on any view is without merit the deed contained no specific provisions to protect the views from the grist mill and the woodlawn plantation or any other location the view from those properties were not any more protected if instead of residential units were to be built the natural state was not protected by the development of rather than units accordingly petitioners have not satisfied the open space requirement of sec_170 historic preservation we now consider whether petitioners satisfied the third requirement by showing that their contribution comes within the historic preservation requirement of sec_170 the historic preservation requirement may be met by showing the preservation of a historically important land area or certified_historic_structure the legislative_history underlying this aspect of the statute describes a historically important land area as one that is important in its own right or in relation to historic structures the term historically important land area is intended to include independently significant land areas for example a civil war battlefield and historic sites and related land areas the physical or environmental features of which contribute to the historic or cultural importance and continuing integrity of certified_historic_structures such as mount vernon or historic districts such as waterford virginia or harper’s ferry west virginia s rept supra pincite c b pincite emphasis added see also sec_1_170a-14 income_tax regs petitioners argue that limiting the development of the grist mill property promoted the preservation of the historic grist mill on this point petitioners reference the open floodplain the quiet and peaceful atmosphere of limited 11petitioners’ arguments with respect to giving up the right continued development and the requests of hyland and the mvla to limit development respondent does not dispute that the grist mill property was an historically important land area respondent contends that there was no historic_structure on the grist mill property that petitioners could have preserved in addition respondent contends that the conservation_easement did not preserve the grist mill property’s historically important land area or its natural state respondent also references the loss of trees on the development portion of the grist mill property as demonstrating that in fact there was a loss of historical importance after the grist mill property’s development conversely petitioners strongly deny that they contributed to any loss of historical importance by the removal of trees during the development of the grist mill property the parties’ disagreement about tree loss or removal is irrelevant if the trees contributed to the historical importance of the grist mill property the measure should be based on the potential use of the property before and after the contribution of a conservation_easement even if no trees were removed by petitioner such restraint was not mandated by the terms of conservation_easement which failed to reference preservation of trees or the view but merely referenced a continued to develop and or to preserve the floodplain ring hollow as no homes could have been built on that land development limit of lots accordingly petitioner’s action or inaction with respect to the trees is irrelevant in considering whether the purported conservation_easement satisfies the requirements of sec_170 the attempted easement did not satisfy the historic preservation requirement of sec_170 because it did not preserve a historic_structure or historically important land area first there was no historical structure on the grist mill property to preserve and the easement’s limitation on development on land near the grist mill or woodlawn plantation does not preserve the historical structures on those properties that remains so despite any ancillary benefit of limited development because petitioners did not own or control those historical structures the legislative_history is explicit that land surrounding a historical structure like mount vernon makes that land historically important but proximity alone does not provide a basis to support a claim of protection of a historical structure petitioner has not shown how his proposed limitation in the conservation_easement preserved any historical structure we also note that petitioners are not in a position to claim that the grist mill property is independently significant like a civil war battlefield as there is no evidence that anything on the property was historically unique the grist mill property is thus a historically important land area only because of its proximity to the grist mill and the woodlawn plantation its physical feature which contributed to the historic or cultural importance of the surrounding historical properties was its natural state because that natural state provided the separation of the modern world from the 18th century that mvla and the woodlawn plantation were attempting to preserve the mere possibility or conjecture of a quieter and more peaceful atmosphere that might have been engendered by limited development did not preserve this historic characteristic to be sure there was a more peaceful environment before any development occurred the requests by hyland mvla or any other influential groups to limit development simply indicate their desire for a development that would limit the quantity or amount of interference with the historic nature of the communitydollar_figure the influence exerted by these groups only serves to illustrate some of the difficulties that petitioner would encounter in the development of the grist mill property mvla received a smaller buffer than it had hoped for and no more than would have been mandated by petitioner’s inability to build on the defined floodplain therefore petitioners fail to qualify on the basis that they had preserved a historically important land area 12the requests by hyland and mlva are also entitled to less probative value because of petitioner’s role in drafting those letters c conclusion the senate report on the enactment of the legislation pertaining to conservation easements contains the following explanation t he committee believes that provisions allowing deductions for conservation easements should be directed at the preservation of unique or otherwise significant land areas or structures the committee bill would restrict the qualifying contributions where there is no assurance that the public benefit if any furthered by the contribution would be substantial enough to justify the allowance of a deduction s rept supra pincite c b pincite with respect to the grist mill property the record does not support a finding that any public benefit would be furthered by petitioners’ claimed13 conservation_easement we need not decide whether petitioner’s choice not to pursue a rezoning for more intense development was due to the realization that the rezoning would not get approved his business partner’s desire to quickly sell the property or a desire to benefit the community here there has been no preservation of open space nor have petitioners preserved anything that is historically unique about the grist mill property or the surrounding historical areas petitioner simply developed the grist mill property to its maximum yield within the property’s zoning classification 13in effect petitioner was attempting to self-impose a limitation that was already imposed by the zoning classification and requirements of fairfax county petitioners have therefore satisfied neither the open space requirement nor the historic preservation subdivision requirements of the third requirement for qualification as a deductible conservation_easement accordingly petitioners are not entitled to a deduction for a qualified_conservation_easement under sec_170 because the attempted grant did not satisfy the conservation purposes required under sec_170 c penalty respondent determined that petitioners were liable for a percent accuracy-related_penalty under sec_6662 due to negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_overstatement and to the extent that a portion of the underpayment was attributable to a gross_valuation_misstatement an increased penalty of percent under sec_6662 respondent has conceded for the purposes of this case that if we find that petitioners have not made a qualified_conservation_contribution under sec_170 that the gross_valuation_misstatement penalty does not apply and that only the negligence or substantial_understatement_penalty applies because we have found that petitioners have not made a qualified_conservation_contribution we consider only whether petitioners are liable for either the negligence or substantial_understatement_penalty sec_6662 provides that if any portion of an underpayment is due to negligence then a taxpayer will be liable for a penalty equal to percent of the underpayment that is attributable to negligence negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 99_tc_202 negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code id sec_1 b income_tax regs respondent concedes that he has the burden of production with respect to the penalty in that regard respondent must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty 116_tc_438 conversely petitioners’ contend that they are not liable for the sec_6662 penalty because they satisfied all of the reporting requirements for a contribution deduction with the perfunctory exception that the donee did not sign the acknowledgment on the form_8283 petitioners also contend that there was no person in fairfax county who was authorized to sign the form_8283 however petitioners’ failure to obtain a signature is not the sole basis for respondent’s determined penalty as a basis to support the determined penalty respondent places heavy reliance upon the invalid premise in hyland’s date letter that lots could have been developed respondent argues that petroff the appraiser in arriving at his property valuation relied on the false premise in the february letter that petitioner could have built lots by-right more significantly however respondent argues that petroff’s assumption was that petitioner could have built the additional lots in the floodplain petitioners represented to respondent through petroff’s appraisal report that the entire grist mill property could be developed and that the conservation_easement had been placed on the floodplain which in fact petitioner knew was unavailable for development the evidence shows without doubt that the property was zoned r-2 and limited to units and approximately one-half of the grist mill property was floodplain on which no development was permitted most importantly petitioner knew at the time of filing the return that the assumption that the existing r-2 zoning allowed the development of lots on the grist mill property was false petitioners have shown a lack of care and due regard in claiming a deduction based on assumptions known to be false or erroneous the accuracy-related_penalty may be avoided by showing that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to such underpayment sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis based on the facts and circumstances reliance on an appraisal of the value of property does not necessarily demonstrate reasonable_cause and good_faith depending on the assumptions made in the appraisal sec_1_6664-4 income_tax regs for example the appraisal may not be based on an assumption that the taxpayer knows or has reason to know is unlikely to be true sec_1_6664-4 income_tax regs respondent argues that petitioner knew the statement in the letter was incorrect when supplying the letter to the appraiser respondent therefore argues that petitioner did not in good_faith rely on petroff’s appraisal of the grist mill property petitioners’ counter respondent’s argument by contending that the conservation_easement deed contains no references to a donation of floodplain property but instead a limitation to build on lots or less and that petitioners have not attempted to take a donation based on an assertion that homes could have been built in the floodplain we agree that the issue of whether petitioner could have built lots by-right is of less concern if the valuation was conducted on the theory that the property could have been rezoned however despite petitioners’ contentions by submitting petroff’s appraisal petitioners indicated to respondent that they could have built on the floodplain irrespective of their position at trial we must consider the reasonableness of petitioners’ position based upon their position at the time the return was filed petroff’s appraisal report does contain the premise that the floodplain could have been developed in the absence of the easement and it was this report that petitioners relied upon and presented to respondent to support their contribution although the report does not contain the express statement that the entire plus acres could have been developed in the absence of the easement or that the conservation_easement was placed on the floodplain it can be readily inferred from petroff’s report that he assumed these to be facts petroff’s report contains the statement that the by-right subdivision plan allowed lots to be built on the total acres a development that we can infer petroff believed was permitted under the r-2 classification the report also contains the statement that the conservation_easement was donated on a acre portion of the acre grist mill property which is the same acreage as the existing floodplain the report further notes that this constitute sec_51_4 percent of the grist mill property representing lots it also refers to the entire acres of the grist mill property before the easement the acres of the conservation_easement and then the area of remainder after conservation_easement of acres insinuating that only acres of buildable land are available because of the placement of the conservation_easement however petitioner acknowledges that the conservation_easement did not restrict any more buildable land in total than what was available before the purported easement finally the report assumes the same 11-unit-per-acre yield for both and lots before and after the donation of the conservation_easement petitioners argue that the deed attached to both petroff’s report and the form_8283 does not make any reference to lots that could be developed by-right while that is correct neither does the deed state where the easement is located accordingly petroff would have assumed that lots could have been built on the entire acres absent the easement and that the floodplain on which there could be no development was where the conservation_easement was placed the only part of petroff’s report that could possibly support petitioners’ position that the valuation of the lots was based on rezoning was petroff’s reference to the valuation’s being based on the 62-lot sketch in the addendum to his appraisal this is the same 62-lot rezoning sketch of the buildable area upon which petitioners’ trial experts based their opinions of the value of the grist mill property however a lot sketch was not provided in petroff’s appraisal and there is no indication in his report that the 62-lot sketch was based on a rezoning of the buildable area thus the sketch in the addendum by itself was not sufficient to provide the correct circumstances to petroff more importantly the report and addendum did not inform respondent of these matters or intention petroff’s appraisal is filled with a sufficient number of instances showing that he relied on the incorrect or false assumption that the entire plus acres could be developed in the absence of the easement and that the conservation_easement had been placed on the unbuildable plus acres of floodplain petitioner who was familiar with and heavily involved in the development of the grist mill property knew that the floodplain could not be developed and that any conservation_easement would have to be placed on the buildable land a casual review of petroff’s report would have alerted petitioner to the fact that the valuation was based on erroneous assumptions petitioners cannot therefore rely on this report as reasonable_cause for taking the position they did on their income_tax return see sec_1_6664-4 income_tax regs in addition petitioners cannot rely on the expert reports prepared in anticipation of trial to show reasonable_cause because these reports are not evidence of petitioners’ position at the time of the filing of their return accordingly the sec_6662 negligence_penalty is sustained decision will be entered under rule
